McCuuuoch, J. This is an action brought by appellant, W. H. Stewart, against appellee, C. E. Bobo, to recover the amount of certain bills of exchange drawn by the Elgin Jewelry Company on appellee and. accepted by him, the same having been assigned to appellant. On a trial by jury a verdict was rendered in favor of appellant for a portion only of the amount sued for — the jury finding in favor of the defendant (appellee) as to certain credits claimed' by way of setoff. No objection is made here to the instructions of the court, but it is contended that the verdict is contrary to.the evidence. Counsel for appellant does not, however, attempt to set out the evidence. He contents himself with an assertion in the brief, by way of argument, that the evidence is undisputed, and that it fails to establish any defense. In order for the judges to determine whether or not his contention is borne out by the record, it is essential for each of them to explore the transcript. The object of Rule 9 of this court is to obviate that. Ruble v. Helm, 57 Ark. 304. There being a palpable failure to comply with the rule, and nothing being shown in the abstract to justify a reversal of the case, we .must affirm the judgment. Shorter University v. Kirby’s Digest, § § 3274, 3275, 3281. It is so ordered.